 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   DE’MARIAN A. CLEMONS,
                                                         Case No.: 2:13-cv-00093-RFB-NJK
12           Plaintiff(s),
                                                                         Order
13   v.
                                                                     (Docket No. 252)
14   BRIAN WILLIAMS, et al.,
15           Defendant(s).
16        Plaintiff moves the Court to direct the U.S. Marshals to serve Defendant Cheryl Burson
17 with Plaintiff’s amended complaint via Facebook. Docket No. 252. For the reasons the Court
18 ordered the U.S. Marshals to effect service of process of Plaintiff’s original complaint via
19 Facebook (Docket No. 237), the Court GRANTS Plaintiff’s motion at Docket No. 252. The Court
20 hereby ORDERS the U.S. Marshal to effect service of process of Plaintiff’s amended complaint
21 (Docket      No.      242)   on   Defendant       Burson    via      her    Facebook   account,
22 https://www.facebook.com/cherie.burson.
23        IT IS SO ORDERED.
24        Dated: August 23, 2019
25                                                            ______________________________
                                                              Nancy J. Koppe
26                                                            United States Magistrate Judge
27
28

                                                 1
